Case 1:20-cv-02645-CCB Document1 Filed 09/14/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MICHAEL GIDDINGS *
935 Imperial Court
Halethorpe, Maryland 21227 *
Plaintiff, * Case No.
vs. *
MARTIN FAMILY TRUST *
218 Taylor Ridge Lane
Mars, Pennsylvania 16046 *
SERVE ON: *
Lawrence Martin, Trustee
Martin Family Trust *
218 Taylor Ridge Lane
Mars, Pennsylvania 16046 *
Defendant. *
* * * * * * * * * * * * *

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, Michael Giddings, by undersigned counsel, hereby
files this Complaint against Martin Family Trust., Defendant
herein, and alleges as follows:

I. JURISDICTION AND VENUE
1. Plaintiff invokes the jurisdiction of this Court

pursuant 28 U.S.C. § 1332.

2. Venue is proper in this Court pursuant to 28 U.S.C. §
1391 (a).
3. The amount in controversy herein exceeds the sum of

$75,000.00, exclusive of interest and costs.
Case 1:20-cv-02645-CCB Document1 Filed 09/14/20 Page 2 of 6

II. PARTIES

4. Michael Giddings (“Giddings”) is a citizen of the State
of Maryland with a residence located in Baltimore County at 935
Imperial Court, Halethorpe, Maryland 21227.

5. Martin Family Trust (“MFT”) is a trust settled under the
laws of Pennsylvania with its principal place of management and
operation located in the State of Pennsylvania at 218 Taylor Ridge
Road, Mars, Pennsylvania 16046. According to publicly available
land records, the Trustee of the MFT is Lawrence Martin, a
Pennsylvania resident who resides at 218 Taylor Ridge Road, Mars,
Pennsylvania 16046. At all times material to this Complaint, MFT
was the owner of the property known as 20230 Garrett Highway,
Oakland, Maryland 21550.

III. FACTS

6. Giddings leased or rented the vacation property known as
20230 Garrett Highway, Oakland, Maryland 21550 (“Premises”) from
Defendant, MFT, for a period of three (3) days from November 29,
2019 through December 1, 2019.

7. On or about November 29, 2019, at approximately 10:30
p.m., Giddings began walking down the outdoor stairs on the
Premises which lead to a firepit located in the backyard of the
Premises. As Giddings was descending the stairs, he lost his
balance causing him to fall to the ground and sustain profound and

painful injuries to his legs, knees, hips, back, neck, and body.
Case 1:20-cv-02645-CCB Document1 Filed 09/14/20 Page 3 of 6

Immediately after his fall, Giddings noticed that the final two
steps of the stairwell he was descending were not illuminated by
the exterior lighting located on the Premises. Due to the lack of
lighting, Plaintiff was unaware that the final two stairs were
present and believed he was walking onto level ground at the time
of his fall. As a result of the injuries sustained, Giddings was
forced to incur substantial medical bills and miss time from work.
As of the date of the filing of this Complaint, Giddings is still
experiencing pain and discomfort as a result of the injuries he
sustained on November 29, 2019 and may be in need of future medical
care.

8. At all times prior to his fall, Giddings maintained a
proper and vigilant outlook as he descended the outdoor stairs and
his actions in no way contributed to his fall. To the contrary,
Giddings’ injuries were solely the result of the unreasonable acts
and omissions of Defendant, MFT.

9. Prior to this accident, MFT knew or should have known
that the exterior lighting located on the Premises was insufficient
due its failure to illuminate the final two outdoor stairs, and,
as such, constituted a hazardous condition. Notwithstanding said
knowledge and notice, MFT failed to take reasonable actions to
prevent and/or cure the hazardous conditions which it knew or
should have known could result in injuries to business invitees

renting the premises for vacation purposes, like Giddings.
Case 1:20-cv-02645-CCB Document1 Filed 09/14/20 Page 4 of 6

Additionally, MFT failed to provide any sort of meaningful warning
to Giddings, or others lawfully on the premises, of the hazardous
condition.

COUNT I
(Negligence - MFT)

10. Plaintiff hereby incorporates by reference the
allegations contained in paragraphs 1-9.

11. MFT, at all times material to this Complaint, was the
owner of the property known as 20230 Garrett Highway, Oakland,
Maryland 21550. As such, MFT owed a duty to Giddings, and all
patrons who were lawfully on the premises, to (1) ensure the
Premises was free from dangerous conditions which could cause
tenants and their guests to sustain injury; (2) maintain and repair
the outdoor stairs in a manner suitable for pedestrian traffic;
(3) ensure the exterior lighting properly illuminated the entire
outdoor stairwell; and (4) warn Plaintiff, and all other invitees
lawfully on the premises, of the dangerous condition of the outdoor
stairs.

12. On or about November 29, 2019, MFT breached the duties
of care it owed to Giddings by failing to (1) take reasonable
actions to ensure that the outdoor stairs were properly illuminated
to ensure that Giddings, and other patrons lawfully on the
premises, could identify the final set of stairs; (2) maintain the

outdoor stairs in the area where Giddings fell in a manner safe
Case 1:20-cv-02645-CCB Document1 Filed 09/14/20 Page 5 of 6

for pedestrian traffic and free of defects which could cause
injury; and (3) warn Giddings, and other patrons lawfully on the
premises, of the aforementioned dangerous conditions of which it
knew or should have known existed as of the time of Giddings’ fall.

13. As a result of MFT’s breaches of the duties of care owed
to Giddings, Giddings sustained substantial damages.

WHEREFORE, Plaintiff, Michael Giddings, prays that the Court
enter judgment in his favor and against Defendant, Martin Family
Trust, for compensatory damages in excess of $75,000.00, with the
exact amount to be determined at trial, plus pre-judgment interest,

costs, and such other and further relief as justice may require.

Respectfully submitted,

Phomas C. Costello (Fed. Bar No. 22978)
Matthew T. Holley (Fed Bar No. 19001)
Costello Law Group

409 Washington Avenue

Suite 410

Towson, Maryland 21204

(410) 832-8800

Attorneys for Plaintiff,
Michael Giddings
Case 1:20-cv-02645-CCB Document1 Filed 09/14/20 Page 6 of 6

JURY TRIAL DEMANDED

 

Plaintiff hereby demands and request that all claims, actions

and causes of action set forth herein be tried before a jury.

 

_Matthew T. Horley
